Citation Nr: 1456591	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  05-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) with an effective date of April 1, 1967, to include as on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to March 6, 2004 for a total disability rating based on individual unemployability due to service connected disabilities (TDIU), to include as on the basis of CUE.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had verified active duty from May 1965 to March 1967, including
service in Vietnam.  He was awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals Board) from rating decisions
of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board
remanded the case to the RO in June 2008 for clarification of the issues on appeal. 
The issues on appeal have been recharacterized to reflect the responses received
from the Veteran and his prior representative.

In February 2013, after to certification of the appeal to the Board, the Veteran's
attorney, Darla J. Lilley, submitted a written notice of withdrawal of services.  In
March 2013, the Board found good cause for withdrawal of representation had been
shown and granted the motion for such representation to be withdrawn.  38 C F R
§ 20 608.  In March 2013 VA also sent the Veteran a letter noting that his
attorney had revoked representation and offering him other options for
representation.  Although the Veteran appointed another attorney to represent him, he later terminated her representation in a March 2014 letter.  Therefore the Board is proceeding with the Veteran s claim as a pro se (unrepresented) claim.

In May 2013, the Board remanded the Veteran's claims.  However, as no statement of the case (SOC) appears to have been issued after the Veteran's submission of a notice of disagreement to the August 2014 rating decision, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded the Veteran's earlier effective date claims, as they were inextricably intertwined with claims raised by the Veteran on the basis of CUE.  The Board directed the AOJ to adjudicate the Veteran's CUE claims, which the RO did in an August 2014 rating decision, denying an earlier effective date for a 100 percent rating for PTSD and TDIU on the basis of CUE.  

However, thereafter, by letter dated in September 2014, the Veteran expressed disagreement with the effective date assigned in the August 2014 rating decision.  Unfortunately, to date, it does not appear that a statement of the case has been issued with respect to the claim.  As such, an SOC must be issued and the Veteran given an opportunity to perfect the appeal of these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issues of entitlement to an earlier effective date of 100 percent for PTSD and an earlier effective date for TDIU, on the basis of CUE.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning these additional issues should the issues be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




